Citation Nr: 1016575	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-37 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant had service in the District of Columbia Army 
National Guard from September 1982 to September 1988.  She 
had a period of initial active duty for training (IADT) 
period from January 1983 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appellant testified at a Central Office hearing before 
the undersigned acting Veterans Law Judge in October 2007.  A 
transcript of the hearing is included in the claims folder.

The Board remanded the case for additional development in 
January 2008.  The case is again before the Board for 
appellate review.  

The Appeals Management Center (AMC) conducted the requested 
development.  In that regard, the AMC issued a supplemental 
statement of the case (SSOC) to the appellant on January 26, 
2010.  The appellant was advised that she had 30 days to 
submit additional evidence to the AMC.

The appellant submitted additional evidence, in the form of 
military personnel records, that were received at the AMC in 
March 2010 and forwarded to the Board that same month.  She 
also submitted additional argument in support of her claim.  
The appellant did not waive consideration of the evidence.

The appellant also wrote to Representative S. M. Capito in 
July 2009.  She said that she needed help in finding out the 
status of her two disability claims involving her feet and 
knees.  She said her foot claim had been in "reprimand" 
since October 2007 and that she was waiting on a hearing for 
her knees.  

The Board notes that the appellant was denied service 
connection for a bilateral knee disability by way of a rating 
decision dated in December 2006.  Notice of the rating action 
was provided that same month.  There is no indication of any 
disagreement with the rating action in the claims folder.  
Further, there is no indication in the claims folder of the 
appellant requesting a hearing in regard to a knee issue.  As 
noted, she testified regarding the issue on appeal at a 
Central Office hearing in October 2007.  If the appellant 
wishes to submit a claim for service connection for a knee 
disorder, she should contact the RO.  If she believes she has 
requested a hearing that has not yet been addressed, she 
should contact the RO in that regard as well.  

Finally, the Board notes that the appellant reported a change 
of address as indicated on the envelope used to mail the 
evidence and in her written statement.  This should be taken 
into account for any future correspondence.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty is defined as full-time duty in the Armed Forces, 
other than active duty for training.  See 38 U.S.C.A. 
§ 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) 
is defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  See 
McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson 
v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The fact that an injury or problem was recorded in service 
treatment records (STRs) during service does not mean that 
service connection for a claimed disability is automatically 
established many years later.  As noted above, there must be 
a nexus between any injury or disease in service and any 
current disability.  

The Board remanded the appellant's case for additional 
development in January 2008.  One aspect of development was 
to obtain the appellant's military personnel records.  The 
Board noted that the RO should contact the National Personnel 
Records Center (NPRC) and U. S. Army Human Resources Center 
in that regard.  The AMC did contact both agencies and 
received negative replies as to the records.  The NPRC was 
also contacted in regard to obtaining any outstanding STRs 
for the appellant.  The NPRC responded that there were no 
medical records on file for the appellant.  

The Board also directed that the RO/AMC provide notice to the 
appellant of the results of the efforts to obtain the 
records.  The notice was, in essence, to comply with the 
requirements set forth in 38 C.F.R. § 3.159(e) (2009).  The 
appellant was not provided with separate notice of the 
efforts to obtain her records.  The actions of the AMC do not 
constitute substantial compliance with the Board's remand 
instructions.  Accordingly, on remand, the appellant must be 
provided with the appropriate notice if future requests for 
her records are unsuccessful.  

The appellant's dates of service have not been verified and 
her personnel records are needed to provide evidence as to 
her dates of service and identify periods of active duty, 
active duty for training, or inactive duty for training.  Her 
original claim provided conflicting dates of service.  Her 
records from the District of Columbia (DC) Army National 
Guard (ARNG), showed her service with the DCARNG from 
September 1982 to September 1988.  No active duty periods or 
training periods were reported in the records received from 
the DCARNG.  Further, there is no copy of a DD 214 for any 
period of IADT of record.  The appellant provided copies of 
her orders that showed her reporting for her IADT as of 
January 3, 1983, and being ordered to further training from 
March 12, 1983.  Finally, the orders show that she was 
released from active duty effective May 24, 1983.

The appellant testified that she served an additional period 
of active duty at the Pentagon.  (Transcript p.10).  She said 
she served an "ADR" tour for two years.  She further 
testified that this was in the 1983-1984 period.  Her 
personnel records are needed to verify this period of 
service.

It does appear that the STRs furnished by the DCARNG do 
encompass the several facilities where the appellant alleged 
she received treatment.  The STRs show treatment at Moncrief 
Army Hospital (MAH) at Fort Jackson, South Carolina, the 
Pentagon Clinic, and Walter Reed Army Medical Center (WRAMC).  
However, the RO/AMC was asked to request records from the 
three facilities and this was done.  The only response 
received was from WRAMC and it was reported that there were 
no records for the appellant.  The response indicated that, 
after 5 years, all records were retired to the NPRC for 
military personnel.  As noted above, the NPRC has already 
responded that they did not have medical records for the 
appellant.  Moreover, the appellant has submitted three 
negative replies from the NPRC, the latest dated in March 
2008, in regard to her personal requests for her records.  

The AMC did not pursue the pending requests made to the other 
two facilities.  The other facilities must be contacted on 
remand to ensure their response.  Moreover, any efforts to 
locate the records must be documented and, if the records are 
unavailable, this must be included in the response to the 
appellant regarding VA's efforts to obtain her records.

Although the DCARNG responded to the request for STRs in 
August 2009, it appears that the appellant's personnel 
records were overlooked by that agency.  The only personnel 
"type" record provided included a National Guard Bureau 
(NGB) Form 22, Report of Separation and Record of Service.  
The remaining records were medical in nature.  There were no 
training records, as submitted by the appellant, or copies of 
orders, also as submitted by the appellant.  On remand, the 
DCARNG must be asked to provide the appellant's complete 
personnel records or to identify where the records may be 
obtained.  

The Board notes that the RO issued a SSOC in May 2006.  The 
SSOC contained a detailed listing of points accumulated by 
the appellant during her ARNG service.  The SSOC indicated 
the source of the information to be a document entitled Army 
National Guard Retirement Credits Record.  The RO did not 
include a copy of the document in the claims folder.  Such 
evidence cannot be cited to without it being included as part 
of the record on appeal.  On remand, the AMC must include a 
hard copy of the evidence in the claims folder.  

The appellant testified to having received treatment for her 
feet.  She identified a podiatrist and hospital facility 
where she said she had shoes made and received inserts.  The 
AMC wrote to the appellant and asked her to authorize VA to 
obtain those records or provide them herself.  She did not 
respond to the letter.  

Finally, the appellant was afforded a VA examination in 
September 2006.  The examiner provided a thorough examination 
at that time.  He also noted that he had reviewed the 
appellant's STRs and cited to several clinical entries.  
However, the examiner did not cite to two entries that 
predated the March 8, 1983, entry that was his first 
reference point.  The appellant was seen on January 27, 1983, 
for complaints related to her left ankle.  She was seen again 
on February 1, 1983.  The examiner did conclude that he did 
not see evidence of a chronic foot condition during the 
period of IADT but he did not cite to the February 1, 1983, 
entry that provided a diagnosis of pes planus.  The appellant 
has a current diagnosis of pes planus.  Thus, a new 
examination should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claim.  The 
RO/AMC should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
appellant that are not already of 
record.  

2.  The RO/AMC must contact Moncrief 
Army Hospital and the DiLorenzo 
Tricare Health Clinic and ask for 
records relating to the appellant.  
If a negative response is indicated, 
the facilities must provide such 
response in writing.

3.  The RO/AMC should contact the 
DCARNG and request the appellant's 
complete personnel records.  The 
request should also ask that, if the 
DCARNG does not have the records, 
where would the records be on file.  
If a different facility is 
identified, the request should be 
made to that facility.  

The RO/AMC must also obtain for the 
record a hard copy of the Army 
National Guard Retirement Credits 
Record cited in the June 2006 SSOC.  

4.  Upon completion of the above 
actions to obtain the identified 
records, the RO/AMC must notify the 
appellant, by means of separate 
correspondence, of any records that 
could not be obtained.  The notice 
must 1) identify the records the 
RO/AMC was unable to obtain, 2) 
explain the efforts made to obtain 
the records, and 3) describe any 
further action to be taken by the 
RO/AMC with respect to the claim.  
The appellant must be given an 
opportunity to respond.  

5.  Upon completion of the above 
development, the appellant should be 
afforded a VA examination to 
evaluate her claim for service 
connection for a bilateral foot 
disorder.  The claims folder and a 
copy of this remand must be provided 
to the examiner and reviewed as part 
of the examination.  The examiner 
must indicate in the examination 
report that such a review occurred.  
All indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The 
results of such must be included in 
the examination report.

The examiner is requested to 
identify any and all disorders of 
the feet.  The examiner is also 
asked to state whether any of the 
STR entries reflects that the 
appellant was placed in a soft cast 
and used crutches during the January 
1983 to May 1983 period.  Finally, 
the examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not that any 
currently diagnosed disorder is 
directly related to the appellant's 
military service. 

A complete rationale for any opinion 
expressed must be provided.  

6.  After the development requested 
has been completed, the RO/AMC 
should review the examination report 
to ensure that it is in compliance 
with the directives of this REMAND.  
If the report is deficient in any 
manner, the RO/AMC must implement 
corrective procedures at once in 
accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After undertaking any other 
development deemed appropriate the 
RO/AMC should re-adjudicate the 
issue on appeal.  If any benefit 
sought is not granted, the 
appellant, and her representative, 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VAN N. STEWART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


